         Case 1:06-cr-00146-SPW Document 94 Filed 06/03/21 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                              BILLINGS DIVISION


 UNITED STATES OF AMERICA,
                                                  CR 06-146-BLG-SPW
                      Plaintiff,

 vs.                                               ORDER GRANTING
                                                   MOTION FOR EARLY
 MATTHEW FROST,                                    TERMINATION OF
                                                   SUPERVISION
                      Defendant.


       Upon the Defendant's Unopposed Motion for Early Termination of

Supervision (Doc. 93), pursuant to 18 U.S.C. § 3583(e)and good cause being

shown,

       IT IS HEREBY ORDERED that the Defendant's motion is GRANTED.


Matthew Frost's term of supervised release is terminated as of the date ofthis

Order.


       The Clerk shall notify counsel and the U.S. Probation Office ofthis Order.

       DATED this ^^ay of June, 2021.

                                             SUSAN P. WATTERS
                                             United States District Judge
